COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00219-CV


Steven Charles Russo                     §    From the 211th District Court

                                         §    of Denton County
v.
                                         §    (2010-30194-211)

                                         §    October 13, 2016
Derek A. Adame and Kelly
Goodness, M.D.                           §    Opinion by Justice Gardner


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed and remanded in part.

      We affirm that part of the trial court’s judgment granting summary judgment

for Derek A. Adame and Kelly Goodness, M.D. on Steven Charles Russo’s libel

claims.    We reverse that part of the trial court’s judgment granting summary

judgment for Derek A. Adame on Steven Charles Russo’s claims for legal

malpractice and for violations of the Texas Disciplinary Rules of Professional

Conduct.     We remand the case to the trial court for further proceedings

consistent with the opinion.
      It is further ordered that Appellee Derek A. Adame shall pay all of the costs

of this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Anne Gardner__________________
                                        Justice Anne Gardner